[Cite as State v. Mayes, 2022-Ohio-2604.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 29370
                                                  :
 v.                                               :   Trial Court Case No. 2010-CR-851/1
                                                  :
 DERRICK E. MAYES                                 :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                              Rendered on the 29th day of July, 2022.

                                             ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

DERRICK E. MAYES, #A676-598, Chillicothe Correctional Institution, P.O. Box 5500,
Chillicothe, Ohio 45601
        Defendant-Appellant, Pro Se

                                            .............



EPLEY, J.
                                                                                          -2-




        {¶ 1} Derrick Mayes appeals from the trial court’s denial of his “motion to set aside

judgment and vacate plea.” For the following reasons, the trial court’s judgment will be

affirmed.

                             I. Facts and Procedural History

        {¶ 2} In 2011 and early 2012, in three indictments, Mayes was charged with 56 sex

offenses involving children, including multiple counts of rape (child under 13 years of age),

gross sexual imposition (child less than 13 years of age), importuning, dissemination of

material harmful to a juvenile, and unlawful sexual conduct with a minor. In December

2012, Mayes pled no contest to 25 of those charges: 11 counts of rape (child under 13

years old), first-degree felonies; one count of rape by force (child under 13 years old), a

first-degree felony; eight counts of gross sexual imposition, third-degree felonies; two

counts of unlawful sexual conduct with a minor, third-degree felonies; one count of

disseminating matter harmful to juveniles (obscene, child less than 13), a fourth-degree

felony; and two counts of importuning, fourth-degree felonies. Pre-Senate Bill 2 law

applied to six of the gross sexual imposition counts and two of the rape counts. The

State dismissed the remaining charges, and the trial court found Mayes guilty of the

charges to which he pled no contest.

        {¶ 3} After merging two of the rape offenses, the trial court sentenced Mayes as

follows:

 Indictment: Count     Offense                  Statute              Degree Sentence

                                                2907.02(A)(1)(b)/     Agg.     Life
 C: 5                  Rape (force)
                                                (B)                    F1      (mandatory)
                                                                                        -3-


 A: 20, 25-29, 34-
                                                                            10 years
 35                    Rape                   2907.02(A)(1)(b)       F1
                                                                            (mandatory)
 B: 1-2
 A: 1-2                Gross sexual
 B: 3                  imposition (pre-       2905.05(A)(4)          F3     2 years
 C: 1, 3, 6            S.B.2)
                       Gross sexual
 A: 16, 21                                    2905.05(A)(4)          F3     60 months
                       imposition
                       Unlawful sexual
 A: 12-13                                     2907.04(A)             F3     60 months
                       conduct with a minor
 A: 17, 43             Importuning            2907.07(A)             F4     18 months
                       Disseminating Matter
 A: 42                                        2907.31(A)(1)          F4     18 months
                       Harmful to Juveniles


All counts were to be served concurrently. The court also designated Mayes a Tier III

sex offender/child victim offender. Mayes did not appeal his conviction.

         {¶ 4} Seven months later in mid-2013, Mayes filed a petition for post-conviction

relief, alleging ineffective assistance of counsel. In support, he claimed he entered his

no-contest plea based on his attorney’s assurance that he would be parole-eligible after

ten years and would be paroled after no more than 14 years. The trial court denied the

motion after an evidentiary hearing, and we affirmed on appeal. State v. Mayes, 2d Dist.

Montgomery No. 26095, 2014-Ohio-4409.

         {¶ 5} In January 2016, Mayes moved to withdraw his pleas pursuant to Crim.R.

32.1. He claimed that his trial counsel had rendered ineffective assistance by failing to

move for dismissal of the charges on speedy trial grounds due to the delay between his

arrest and indictment.    The trial court denied the motion as barred by res judicata.

Mayes appealed and, after conducting an independent Anders review, we affirmed,

reasoning in part that “[b]ecause Mayes could have, but did not, launch a direct appeal to

raise the issue of defense counsel’s purported failure to provide adequate advice
                                                                                            -4-


concerning his speedy trial rights, the issue is now barred by the doctrine of res judicata.”

State v. Mayes, 2d Dist. Montgomery No. 27194, 2017-Ohio-9313, ¶ 14. Mayes also

raised a concern that the trial court had failed to notify him of his registration requirements

as a Tier III sex offender, rendering his plea invalid. We stated that this issue also was

barred by res judicata, but noted that the trial court had notified him of his registration

requirements.

       {¶ 6} Mayes again moved to withdraw his no contest pleas in July 2019. As

before, the trial court denied the motion as barred by res judicata. Mayes appealed, but

the appeal was dismissed for lack of prosecution. State v. Mayes, 2d Dist. Montgomery

No. 28518, Decision & Final Judgment Entry (Jan. 3, 2020).

       {¶ 7} In August 2021, Mayes filed a “motion to set aside judgment and vacate

plea,” which is the subject of this appeal. He argued that R.C. 2901.13(A)(1) barred the

prosecution of any pre-S.B. 2 charges and that he should have benefited from any

reduced sentence under R.C 1.58(B) and Am.Sub.H.B. 86.                Two months later, on

October 14, Mayes asked the trial court to enter a decision in his favor because the State

had failed to respond to his motion. The trial court overruled both motions, stating that

Mayes’s motions were “nothing more than efforts to withdraw his intelligently, knowingly

and voluntarily pleas. And thus, the Court OVERRULES Mr. Mayes August 2, 2021 and

October 14, 2021 Motions as res judicata.”

       {¶ 8} Mayes appeals from the trial court’s judgment, raising two assignments of

error: (1) the trial court erred in ignoring statutory limits, and (2) the trial court erred in

ignoring the language of H.B. 86. We will address them together.
                                                                                          -5-


                        II. Successive Motion to Withdraw Plea

       {¶ 9} Mayes’s motion was entitled “motion to set aside judgment and vacate plea.”

Generally, courts have the ability to “recast irregular motions into whatever category [is]

necessary to identify and establish the criteria by which the motion should be judged.”

State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, 882 N.E.2d 431, ¶ 12; State v. Clark,

2d Dist. Darke No. 2021-CA-1, 2021-Ohio-2531, ¶ 19.             Post-sentence motions to

withdraw a plea and petitions for post-conviction relief exist independently. State v.

Bush, 96 Ohio St.3d 235, 239, 2002-Ohio-3993, 773 N.E.2d 522. In this case, the trial

court reasonably construed Mayes’s motion as one to withdraw his pleas.

       {¶ 10} Crim.R. 32.1 states that “[a] motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct a manifest injustice the

court after sentence may set aside the judgment of conviction and permit the defendant

to withdraw his or her plea.” “A ‘manifest injustice’ comprehends a fundamental flaw in

the path of justice so extraordinary that the defendant could not have sought redress from

the resulting prejudice through another form of application reasonably available to him or

her.” State v. Brooks, 2d Dist. Montgomery No. 23385, 2010-Ohio-1682, ¶ 8, citing State

v. Hartzell, 2d Dist. Montgomery No. 17499, 1999 WL 957746 (Aug. 20, 1999).

       {¶ 11} The post-sentence withdrawal of a plea is permitted only in the most

extraordinary circumstances. State v. Ray, 2d Dist. Champaign No. 2019-CA-31, 2020-

Ohio-4769, ¶ 13. The moving party has the burden of showing manifest injustice. State

v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of the syllabus.

We review the trial court’s decision on a motion to withdraw a plea for an abuse of
                                                                                            -6-


discretion. State v. Clark, 2d Dist. Darke No. 2021-CA-1, 2021-Ohio-2531, ¶ 15.

         {¶ 12} “The doctrine of res judicata bars a criminal defendant from raising and

litigating in any proceedings any defense or claimed lack of due process that was raised

or could have been raised on direct appeal from the conviction.” (Citations omitted.)

State v. Young, 2d Dist. Montgomery No. 20813, 2005-Ohio-5584, ¶ 8. “Res judicata

generally bars a defendant from raising claims in a Crim.R. 32.1 postsentencing motion

to withdraw a guilty plea that he raised or could have raised on direct appeal.” State v.

Straley, 159 Ohio St. 3d 82, 2019-Ohio-5206, 147 N.E.3d 623, ¶ 23, citing State v.

Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 59. In addition, res

judicata applies to successive motions to withdraw a plea under Crim.R. 32.1. State v.

Stone, 2d Dist. Clark No. 2021-CA-45, 2022-Ohio-1117, ¶ 20.

         {¶ 13} Mayes did not file a direct appeal from his conviction, and he has twice

previously moved to withdraw his pleas. At any of these opportunities, he could have

raised the issues he now raises, but did not. The trial court did not abuse its discretion

in concluding that res judicata barred Mayes’s “motion to set aside judgment and vacate

plea.”

         {¶ 14} Even if res judicata did not bar Mayes’s claims, we nevertheless would find

that they lack merit and that no manifest injustice exists.

         {¶ 15} Mayes first asserts that the statute of limitations ran on the pre-S.B. 2

charges before he was indicted.          Senate Bill 2, which Mayes references, was a

comprehensive overhaul of Ohio’s felony sentencing scheme.

         {¶ 16} Prior to March 9, 1999, the statute of limitations for a felony offenses, other
                                                                                           -7-


than aggravated murder or murder, was six years. See former R.C. 2901.13(A)(1). In

H.B. 49, that statute was amended to extend the prosecution for rape and other serious

offenses to 20 years. See former R.C. 2901.13(A)(3) (effective March 9, 1999). Section

3 of H.B. 49 further provided that the amended statute applied prospectively and also “to

an offense committed prior to the effective date of this act if prosecution for that offense

was not barred under section 2901.13 of the Revised Code as it existed on the day prior

to the effective date of this act.”

       {¶ 17} Each of Mayes’s three indictments included some charges that occurred

prior to July 1, 1996, the effective date of Senate Bill 2. However, all of the pre-S.B. 2

charges in the “A” and “B” indictments allegedly occurred within six years of March 9,

1999, the effective date of H.B. 49. Accordingly, under Section 3 of H.B. 49, the new 20-

year statute of limitations applied to those charges, and they were timely indicted in 2011.

       {¶ 18} The “C” indictment, filed on March 7, 2012, added six charges: three counts

of gross sexual imposition, two counts of rape, and one count of rape by force. Count

One allegedly occurred between September 13, 1988 and September 13, 1990, Counts

Two through Five allegedly occurred between September 13, 1989 and September 12,

1992, and Count Six allegedly occurred between April 1, 1992 and September 12, 1992.

       {¶ 19} On May 31, 2012, Mayes filed a motion to dismiss the “C” indictment,

arguing that the six-year statute of limitations for each count had run prior to the effective

date of H.B. 49. In its response, the State noted, citing R.C. 2901.13(F), that a statute

of limitations does not begin to run during any time when the corpus delecti remains

undiscovered, and R.M., the victim of the offenses, did not report the crimes until 2011.
                                                                                         -8-


The State argued that that the statute of limitations for the “C” charges began to run when

R.M. turned 18 years old in 1997. The trial court did not rule on this motion to dismiss

(although it ruled on other separate motions to dismiss), but Mayes withdrew his motion

to dismiss and all other outstanding motions on the day of his plea hearing.

       {¶ 20} Mayes cannot reasonably argue that his plea constitutes a manifest

injustice when he expressly withdrew his motion to dismiss the “C” indictment charges

prior to his plea. Moreover, the State accurately articulated the tolling of the statute of

limitations with respect to a child-abuse victim. See State v. Hensley, 59 Ohio St.3d 136,

571 N.E.2d 711 (1991), syllabus (“For purposes of R.C. 2901.13(F), the corpus delicti of

crimes involving child abuse or neglect is discovered when a responsible adult, as listed

in R.C. 2151.421, has knowledge of both the act and the criminal nature of the act.”);

State v. Wooldridge, 2d Dist. Montgomery No. 17708, 1999 WL 812363, *8 (Oct. 8, 1999)

(tolling of statute of limitations on child-abuse offense ceases upon the victim’s attaining

the age of 18 years). The Ohio Supreme Court specifically excluded parents from the

list of responsible adults. Hensley at 141. Mayes states in his reply brief that R.M.

reported to his mother in 1991 that Mayes “had touched him in a manner that he thought

he shouldn’t have” (emphasis omitted), but that was insufficient to trigger the statute of

limitations. On the record before us, Mayes has not established that the counts in the

“C” indictment were filed after the statute of limitations expired.

       {¶ 21} Mayes’s second claim raised that the trial court did not properly apply the

sentencing laws. He cites R.C. 1.58(B) and 2011 Am.Sub.H.B. 86, which, among other

things, reduced the sentence for certain offenses. In his reply brief, Mayes argues that
                                                                                         -9-


H.B. 86 eliminated an indefinite prison term for first-degree felonies. The judgment entry

reflects that the trial court imposed a mandatory ten years in prison for the rapes (“A” and

“B” indictments), not indefinite sentences. The life sentence for rape of a child under 13

by force (Count 5 of “C” indictment) was required by former R.C. 2907.02(B).

Accordingly, we find no merit to Mayes’s claim, nor has he shown a manifest injustice to

justify the withdrawal of his plea.

       {¶ 22} Mayes’s assignments of error are overruled.

                                      III. Conclusion

       {¶ 23} The trial court’s judgment will be affirmed.

                                      .............



TUCKER, P.J. and WELBAUM, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Derrick E. Mayes
Hon. Steven K. Dankof